Citation Nr: 1613050	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 3, 2012, and in excess of 30 percent thereafter for sural neuropathy of the right foot.

2.  Entitlement to a rating in excess of 10 percent prior to August 3, 2012, and in excess of 30 percent thereafter for degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs.

3.  Entitlement to a total disability based on individual unemployability as a result of service-connected disabilities (TDIU).

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and instability, claimed as secondary to service-connected degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs.



REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from July 23, 1979 to September 6, 1979.

The issues pertaining to increased ratings for the Veteran's foot disabilities come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued 20 and 10 percent ratings, respectively, for the Veteran's sural neuropathy of the right foot and bilateral pes planus.  In a January 2013 rating decision, the RO increased both ratings to 30 percent, effective from August 3, 2012, the date of the most recent VA examination addressing these disabilities.

As the 30 percent ratings for the disabilities effective August 3, 2012 did not constitute full grants of benefits for the claims which have been appealed to the Board, the issues of entitlement to a higher increased ratings for these disabilities remain in appellate status pursuant to the holding in AB v. Brown, 6 Vet. App. 35   (1993).  The Board has characterized these claims on the title page to reflect the assignment of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board notes that the issue of entitlement to a TDIU was raised by the Veteran and his attorney during the December 2015 hearing.  When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  In the present case, during the hearing the Veteran contends that his service-connected foot disabilities rendered him unemployable.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's higher rating claims, and it has been listed on the title page.

The remaining issue comes before the Board on appeal from a rating decision issued in December 2012 by the VA RO in which the RO reopened the Veteran's previously denied claims of entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and instability, but denied them on the merits.  While the Veteran entered a notice of disagreement in January 2013, a statement of the case has not yet been issued.  Therefore, this matter is addressed herein for the sole purpose of providing a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his sural neuropathy of the right foot and bilateral foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).  In this regard, he was most recently afforded a VA examination in August 2012.  Since such time, however, the Veteran has reported that such disabilities have increased in severity, to include at his December 2015 Board hearing.  Specifically, with regard to his sural neuropathy of the right foot, the Veteran testified that experiences complete right foot drop at least 3 to 4 times per week and that he was prescribed a boot for the foot drop.  He stated that, even with the brace, he experiences complete numbness and lack of ability to control his right foot.  Regarding his bilateral foot disability, the Veteran reported that he has increased pain on the bottom of his feet and that he now walks inward with both feet.  The Veteran also reported that his prescribed orthotic shoes or inserts have not been helpful.  Consequently, as the Veteran has alleged an increase in symptomatology associated with his sural neuropathy of the right foot and his bilateral foot disability, the Board finds that a remand is necessary to obtain a contemporaneous VA examination addressing the nature and severity of such disabilities.  

Additionally, it appears as if there are outstanding VA treatment records.  During the hearing, the Veteran indicated that he had an appointment with podiatry on December 8, 2015.  The Board observes that the most recent VA treatment records associated with the electronic file are dated through December 2012.  Thus, all outstanding VA treatment records relevant to the Veteran's claims should be obtained.

Further, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  Specifically, during his December 2015 hearing testimony, the Veteran reported that he had not been able to work due to his service-connected disabilities.  As such, in connection with the aforementioned VA examinations, the examiners should also be requested to provide a full description of the effects of the Veteran's service-connected sural neuropathy of the right foot as well as his bilateral foot disability on his ordinary activities, to include his employability.  38 C.F.R. 
§ 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Additionally, while on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Finally, regarding the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disability, to include to include degenerative joint disease and instability, in December 2012, the RO reopened such claim and denied it on the merits.  Thereafter, he submitted a timely notice of disagreement in January 2013 regarding such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and instability, claimed as secondary to service-connected degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Obtain all treatment records from the VA Medical Center in Decatur/Atlanta dated from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected sural neuropathy of the right foot.  The electronic record must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's sural neuropathy of the right foot, to include whether there is foot drop.  He or she should also indicate whether the right foot manifests as complete or incomplete paralysis.  The examiner should also provide comment as to whether or not the May 2011 VA examination showed that the right foot manifested as complete paralysis with foot drop.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's sural neuropathy of the right foot, to include the tender scar on the right foot, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A rationale should be provided for any opinion offered.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs.  The electronic record must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs.  He or she should also indicate whether there is any objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also comment on whether the Veteran's bilateral foot disability could be characterized as actual loss of use of either foot.  

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's degenerative joint disease of the bilateral feet with pes planus and bilateral retrocalcaneal heel spurs on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A rationale should be provided for any opinion offered.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2015).

